Case 3:20-cv-11396-RHC-EAS ECF No. 21 filed 10/02/20              PageID.751       Page 1 of 6




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

CRESTMARK,

                     Plaintiff,

v.

FIRST WESTERN TRUST BANK,                                       Case No. 20-11396

                     Intervenor Plaintiff,

v.

SIMON AUTOMOTIVE, LLC,
et al.,

                Defendants.
________________________________/

 OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO APPOINT RECEIVER

       Plaintiff Crestmark brings this action for breach of contract against all

Defendants, and seeks to foreclose security interests in the assets of Defendants Simon

Automotive, LLC (“S. Auto”) and Simonxpress Pizza, LLC (“S. Pizza”) and to appoint a

receiver over Defendants S. Auto and S. Pizza. (ECF No. 1, PageID.10-14.) Intervenor

First Western Trust Bank joined this lawsuit to protect alleged security interests in

Defendants S. Pizza, Simon’s Enterprise Inc. (“SEI”), and Fawzi Simons’ assets. (ECF

Nos. 12, 18.)

       Plaintiff moves to appoint a receiver over the businesses of Defendants S. Auto

and S. Pizza. (ECF No. 6.) Defendants and Intervenor have filed responses. (ECF Nos.

17, 20.) The court has reviewed the record and does not find a hearing to be necessary.

E.D. Mich. L.R. 7.1(f)(2). Plaintiff’s motion will be denied.
Case 3:20-cv-11396-RHC-EAS ECF No. 21 filed 10/02/20               PageID.752      Page 2 of 6




       Federal Rule of Civil Procedure 66 allows for the appointment of receivers in

conformity with traditional rules of equity. Liberte Capital Group, LLC v. Capwill, 462

F.3d 543, 551 (6th Cir. 2006); 12 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 2981 (3d ed. 2020). Rule 66 provides “the practice in

administering an estate by a receiver or a similar court-appointed officer must accord

with the historical practice in federal courts or with a local rule.” Fed. R. Civ. P. 66.

       “A district court enjoys broad equitable powers to appoint a receiver over assets

disputed in litigation before the court.” Liberte Capital Group, 462 F.3d at 551. “The

receiver's role, and the district court's purpose in the appointment, is to safeguard the

disputed assets, administer the property as suitable, and to assist the district court in

achieving a final, equitable distribution of the assets if necessary.” Id. Receivers are

appointed only in exceptional circumstances. “A receivership is an ‘extraordinary

remedy’ that a court should employ with the ‘utmost caution’ and grant ‘only in cases of

clear necessity to protect plaintiff's interests in the property.’” Pension Ben. Guar. Corp.

v. Evans Tempcon, Inc., 630 F. App’x 410, 414 (6th Cir. 2015) (quoting Wright & Miller,

supra, § 2983). In making this determination, district courts carefully weigh factors such

as “the existence of a valid claim by the moving party; the probability that fraudulent

conduct has occurred or will occur to frustrate the claim; imminent danger that property

will be lost, concealed, or diminished in value; inadequacy of legal remedies; lack of a

less drastic equitable remedy; and the likelihood that appointment of a receiver will do

more harm than good.” Meyer Jewelry Co. v. Meyer Holdings, Inc., 906 F. Supp. 428,

432 (E.D. Mich. 1995) (Gadola, J.); see also 65 Am. Jur. 2d Receivers § 20 (2020). In




                                               2
Case 3:20-cv-11396-RHC-EAS ECF No. 21 filed 10/02/20              PageID.753     Page 3 of 6




sum, a decision to appoint a receiver at the beginning of a case should be made with

exceptional caution.

       Plaintiff first argues that its contracts with Defendants S. Auto and S. Pizza allow

Plaintiff to appoint a receiver in the event of default. (ECF No. 6, PageID.199-200.)

According to Plaintiff, it is entitled to a receiver “without contest from Defendants”

because Defendants S. Auto and S. Pizza breached the agreement by not providing

financial reporting and failing to appoint a consultant. (Id., PageID.195-96, 200.)

Defendants respond with detailed arguments disputing whether Defendants S. Auto and

S. Pizza are in default at all. (ECF No. 17, PageID.553-57.) Specifically, Defendants

state that they have not fallen behind in their payments and debate whether they

breached the agreement for other reasons. (Id., PageID.547, 553-57.) They also assert

that Plaintiff has waived its contractual rights and that performance was impossible in

light of the outbreak of the Coronavirus Disease (“COVID-19”). (Id., PageID.554-56.)

       Baring factual disputes, determination of whether Defendants breached their

contracts with Plaintiff is a question of law, to be decided through processes laid out in

the Federal Rules of Civil Procedure. See Golden v. Kelsey-Hayes Co., 73 F.3d 648,

659 (6th Cir. 1996) (describing breach of a contract as a definitional “legal issue”). The

parties must engage in discovery, and Plaintiff can move for summary judgment at the

appropriate time. See Fed. R. Civ. P. 56(a). At that point, the court can decide if the

terms of the parties’ contract are unambiguous as a matter of law, if Defendants S. Auto

and S. Pizza breached their agreements, and whether there exists any factual dispute

to be decided by a trier of fact. See Solo v. United Parcel Serv. Co., 819 F.3d 788, 794

(6th Cir. 2016) (citation removed) (“When the language [of a contract] is clear and


                                              3
Case 3:20-cv-11396-RHC-EAS ECF No. 21 filed 10/02/20                PageID.754     Page 4 of 6




unambiguous, its meaning is a question of law . . . if the language is unclear or

susceptible to multiple meanings, interpretation becomes a question of fact.”). The court

will not short-cut the traditional process of civil litigation and render a contested legal

ruling, touching on the ultimate merits, at an initial stage of the case.

       Plaintiff does not present evidence that Defendants have taken any action or

developed a plan to conceal the relevant assets or engage in fraudulent transfers so as

to prevent Plaintiff from enforcing contract rights. 1 Beyond assertions that Defendants S.

Auto and S. Pizza breached the contracts, a disputed legal claim, there is no

substantive indication that Defendants S. Auto and S. Pizza seek to undermine a

potential adverse court judgment. Plaintiff has not demonstrated that the normal legal

processes of debt collection and contract enforcement, or other equitable remedies, are

so inadequate that receivership is necessary. See, e.g., In re Trudel, 477 Mich. 1202,

1203 (2006) (denying appointment of a receiver under traditional rules of equity

considering the petitioner did not demonstrate “all less intrusive means . . . were

ineffective”); see Wright & Miller, supra, § 2983 (Federal courts can look to state law for

guidance on receivership motions). Depriving Defendants S. Auto and S. Pizza of the

authority to “take, hold, and operate [their businesses], to negotiate [their] sale . . . to a

third party[,] and to file a voluntary bankruptcy,” as Plaintiff describes the responsibilities

of a receiver, appear at this time to do more harm to Defendants’ property rights than

aid Plaintiff’s asserted right to collection, which may or may not be valid. (ECF No. 6,

PageID.203.)


1     Plaintiff alleges in its complaint, without citation or evidentiary support, that
Defendant Simon “has admitted to using all of the [Defendant] entities as his own
personal checkbook.” (ECF No. 1, PageID.10, ¶ 35.)

                                               4
Case 3:20-cv-11396-RHC-EAS ECF No. 21 filed 10/02/20               PageID.755     Page 5 of 6




       Plaintiff argues that the State of Arizona imposed a tax lien on Defendant S.

Pizza and that Defendants S. Auto and S. Pizza have failed to pay their debts in the

past. (Id., PageID.202.) Nonetheless, that Defendants have other creditors and have

previously failed to meet obligations does not mean Defendants are acting in a

fraudulent manner or intend to illegally transfer assets to avoid payment. Furthermore,

Plaintiff was aware Defendants S. Auto and S. Pizza were behind on prior payments

and yet entered into the contracts at issue (called “Forbearance Agreements”) in order

to agreeably manage its relationships with Defendants without entering defaults. (Id.,

PageID.193-94.)

       Intervenor adds that if the court were to appoint a receiver over Defendants S.

Auto and S. Pizza, it should also appoint a receiver over Defendant SEI, in which

Intervenor allegedly holds a security interest. (ECF No. 20, PageID.612.) According to

Intervenor, it issued loans to Defendant S. Pizza, which are in default in part due to

failure to make payment. (Id., PageID.606-07.) Intervenor does not present evidence

clearly demonstrating the existence of fraud or inadequacy of legal and other equitable

remedies. As described above, simply presenting evidence of other creditors and a

failure to meet obligations is not itself extraordinary and does not, in the court’s opinion,

warrant the appointment of a receiver before discovery has begun. If Intervenor proves

Defendants breached a contract, Intervenor can enforce its rights through normal legal

processes.

       Appointment of a receiver is not justified at this time, and Plaintiff’s motion will be

denied. See Meyer Jewelry Co., 906 F. Supp. at 432; Am. Jur. 2d, supra. Accordingly,




                                              5
Case 3:20-cv-11396-RHC-EAS ECF No. 21 filed 10/02/20                          PageID.756        Page 6 of 6




        IT IS ORDERED that Plaintiff’s “Motion to Appoint Receiver” (ECF No. 6) is

DENIED.

                                                           s/Robert H. Cleland                           /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: October 2, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 2, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                                /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-11396.CRESTMARK.MotiontoAppointReceiver.RMK.RHC.2.docx




                                                      6
